Mr. JUSTICE CRAVEN, dissenting: I dissent. I would remand this case to the circuit court for a determination of the attorney’s fees and executor’s fees upon a standard relating solely to the reasonable value of such services and upon a consideration of the factors enumerated in Leader v. Cullerton (1976), 62 Ill. 2d 483, 343 N.E.2d 897. Upon remandment, the circuit court should be given directions that it is inappropriate and improper to consider or refer to a schedule of fees for either the attorney or the executor. In Goldfarb, the United States Supreme Court rather clearly indicates that fee schedules, even if advisory, are not permissible standards for fixing fees. See 7 Loyola U. Chi. L. J. 254 (1976). The record in this case indicates that the fees for the attorney and the fees for the executor were determined by reference to and reliance upon a fee schedule. Furthermore, the fees allowed appear to be upon a percentage of the gross estate rather than solely upon a determination of the reasonable value of services rendered.